UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 97-7462



KEITH VINCENT BROWN, #188678,

                                                Plaintiff - Appellant,

          versus


MICHAEL W. MOORE, Director of South Carolina
Department of Corrections; GERALDINE P. MIRO,
Warden of Allendale Correctional Institution,

                                               Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. William B. Traxler, Jr., District
Judge. (CA-96-3750-6-21-AK)


Submitted:   August 13, 1998                 Decided:   August 31, 1998


Before WIDENER and WILKINS, Circuit Judges, and HALL, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Keith Vincent Brown, Appellant Pro Se.     Marvin Coleman Jones,
BOGOSLOW & JONES, Walterboro, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order denying relief on

his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint. We have re-

viewed the record and the district court’s opinion accepting the

magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Brown v. Moore, No. CA-96-3750-6-21-AK (D.S.C. Sept. 29, 1997). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2